Opinion by
Judge Rogers,
John and Veronica Milas (condemnees) have appealed from an order of the Westmoreland County Court of Common Pleas dismissing their preliminary objections to a declaration of taking filed by the North Huntingdon Township Municipal Authority (Authority) . The condemnees argue that the court below erred in dismissing their preliminary objections without first having conducted an evidentiary hearing.
*3The Authority filed a declaration of taking pursuant to Section 402 of the Eminent Domain Code, Act of June 22, 1964, Special Sess., P.L. 84, as amended, 26 P.S. §1-402, for a right-of-way or easement 30 feet in width during construction and 20 feet in width thereafter to lay, maintain, operate and remove a single line of sewer pipe across the condemnees’ property. Pursuant to Section 403(a) of the Eminent Domain Code, 26 P.S. §1-403(a), the Authority filed an open-end bond with its declaration of taking. The condemnees filed preliminary objections to the declaration of taking pursuant to Section 406 of the Emient Domain Code, 26 P.S. §1-406, as follows:
1. Condemnees object to the sufficiency of the security as the same is inadequate, insufficient and valueless.
2. Condemnees object to the declaration of taking as to the nature of the title acquired and the description of the property condemned as the same is not that averred but in fact is the entire interest of the condemnees.
The court below, sitting en banc, dismissed the preliminary objections without a hearing.
Sections 403(c) and 406(a)(2) of the Eminent Domain Code, 26 P.S. §§l-403(c), l-406(a)(2), provide that a challenge to the sufficiency of the security is properly made by filing preliminary objections to the declaration of taking. Section 406(e) of the Eminent Domain Code, 26 P.S. §1-406 (e) states that when an issue of fact is raised in the preliminary objections, the court shall take evidence by depositions or otherwise. In Golden Dawn Shops, Inc. v. Philadelphia Redevelopment Authority, 3 Pa. Commonwealth Ct. 314, 282 A.2d 395 (1971), this Court, following Paris Appeal, 435 Pa. 55, 254 A.2d 653 (1969), held that when a condemnee files preliminary objections to a declara*4tion of taking challenging the sufficiency of the bond filed without surety, the court must examine the sufficiency of the bond with the aid of an adequate record. We believe that Faris Appeal, supra, and Golden Dawn Shops, Inc., supra, are controlling and we must therefore remand this case for an evidentiary hearing on the question of the sufficiency of the bond.
The eondemnees’ second preliminary objection is directed to the nature of the title acquired and the description of the property condemned as set forth in the declaration of taking. It alleges that the effect of the Authority’s action is to take their entire property by rendering it valueless. That this is the intendment of the objection is made clear by the appellants’ brief, the closing paragraph of which is as follows :
The Legislature intended to eliminate the abuse and hardship caused by the condemnation process when it enacted the present Eminent Domain Code. It entrusted to the courts the supervision of the condemnation process, to insure that a speedy determination could be made of what a condemning authority is purporting to do and what it is actually doing. In this case, the eondemnees are greatly in need of judicial assistance if their allegations are true. Under the guise of condemning an easement the condemnor has totally ruined their property, is basing its estimation of just compensation on only a part of the property, and will present its case to a board of viewers in the unjustified context of a partial taking case. This Court should not allow such a subversion of the Legislative intent to reform condemnation procedure. (Emphasis in original.)
Thus, the eondemnees are seeking a judicial determination of the value of their property after condemna*5tion of the easement for the sewer line. This is not a judicial function. The condemnees are entitled to the difference between the fair market value of their property before and after condemnation, both values to be fixed by a jury of view or a traverse jury on appeal; they are not entitled to a judicial declaration that their property has no value after the take.
This is not a case, as is urged by the appellants, of a preliminary objection raising a de facto taking; the condemnees have failed to describe anything done with respect to their property by the condemnor other than that it has condemned an easement which has destroyed the property’s value. A de jure condemnation cannot be converted to a de facto condemnation by an averment in a preliminary objection to a declaration of taking that the effect of the de jure condemnation is to render the property valueless. The dismissal of this preliminary objection by the court below without an evidentiary hearing was therefore proper and is affirmed.
We therefore affirm the order below dismissing the condemnees’ preliminary objection to the nature of the title acquired, and reverse the order with regard to bond and remand for hearing of this matter.
Order
And Now, this 7th day of June, 1978, that part of the order of the Westmoreland County Court of Common Pleas dismissing the condemnees’ preliminary objections to the nature of the title acquired and the description of the property condemned as averred in the declaration of taking is hereby affirmed; that part of the order dismissing the condemnees’ preliminary objections to the sufficiency of the bond is vacated and the record is remanded to that court for proceedings consistent with this opinion.